DETAILED ACTION
This office action is responsive to application 16/955,905 filed on June 19, 2020.  Claims 1-14 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on June 19, 2020 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2008/0192127) in view of Sonnard et al. (US 7,418,683).

	Consider claim 1, Sakai et al. teaches:
	A solid-state imaging element (figure 1) comprising: 
	a pixel array (10) in which a plurality of unit pixels (3) is arranged in a matrix shape (see figure 1, paragraph 0076), the plurality of unit pixels (3) each including a photoelectric conversion unit (“photodiode”, paragraph 0085); and 
	an analog-to-digital conversion unit (readout-current control unit, 24, column AD circuits, 250, paragraph 0076) that converts an analog pixel signal into a digital signal (see paragraph 0080), the analog pixel signal being output from each of the plurality of unit pixels (3) of the pixel array (see paragraphs 0097 and 0102), 
	wherein the analog-to-digital conversion unit (24, 250) includes a comparator (252, paragraph 0110) that includes a differential input unit (i.e. for receiving the output from the readout-current control unit (24) and the reference signal control unit (25), see figure 3B) and an active load of the differential input unit (i.e. provided by the readout 
	at least one transistor that configures the active load includes a plurality of fingers (see paragraph 0320).
	Sakai et al. teaches that the at least one transistor with the plurality of fingers is part of a “current mirror structure”, paragraph 0320.
	However, Sakai et al. does not explicitly teach that the plurality of fingers are control terminals that controls current, and the plurality of control terminals is electrically connected in common.
	Sonnard et al. similarly teaches a current mirror structure comprising two transistors (M1, M2, see figure 13a) wherein each transistor (M1, M2) has more than one finger (see figures 13b and 13c, column 4, lines 31-50).
	 However, Sonnard et al. additionally teaches that the plurality of fingers are a plurality of control terminals (i.e. since the fingers correspond to gates of the respective transistors) connected in common (i.e. due to the gates of M1 and M2 being connected to each other as shown in figure 13a), column 4, lines 31-50.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of fingers of the at least one transistor taught by Sakai et al. be a plurality of control terminals connected in common as taught by Sonnard et al. for the benefit of guaranteeing good matching (Sonnard et al., column 4, lines 34-50).

	Consider claim 2, and as applied to claim 1 above, Sakai et al. teaches that the at least one transistor of the active load is part of a current mirror (“current mirror structure”, paragraph 0320).
	However, Sakai et al. does not explicitly teach that the at least one transistor that configures the current mirror includes a plurality of field effect transistors that includes the plurality of control terminals.
	Sonnard et al. further teaches that the at least one transistor that configures the current mirror includes a plurality of field effect transistors that includes the plurality of control terminals (see figures 13a-13c, column 4, lines 31-50).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one transistor of the active load taught by Sakai et al. comprise a plurality of FET transistors as taught by Sonnard et al. for the benefit of guaranteeing good matching (Sonnard et al., column 4, lines 34-50).

	Consider claim 14, Sakai et al. teaches:
	A comparator (252, figures 1 and 3B, paragraph 0110) comprising: 
	a differential input unit (i.e. for receiving the output from the readout-current control unit (24) and the reference signal control unit (25), see figure 3B) that uses, as an input, a prescribed reference signal (i.e. from the reference signal control unit, 25, see figure 3B) and an analog pixel signal (i.e. from the readout-current control unit, 24, see figure 3B); and 

	wherein at least one transistor that configures the active load includes a plurality of fingers (see paragraph 0320).
	Sakai et al. teaches that the at least one transistor with the plurality of fingers is part of a “current mirror structure”, paragraph 0320.
	However, Sakai et al. does not explicitly teach that the plurality of fingers are control terminals that controls current, and the plurality of control terminals is electrically connected in common.
	Sonnard et al. similarly teaches a current mirror structure comprising two transistors (M1, M2, see figure 13a) wherein each transistor (M1, M2) has more than one finger (see figures 13b and 13c, column 4, lines 31-50).
	 However, Sonnard et al. additionally teaches that the plurality of fingers are a plurality of control terminals (i.e. since the fingers correspond to gates of the respective transistors) connected in common (i.e. due to the gates of M1 and M2 being connected to each other as shown in figure 13a), column 4, lines 31-50.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of fingers of the at least one transistor taught by Sakai et al. be a plurality of control terminals connected in common as taught by Sonnard et al. for the benefit of guaranteeing good matching (Sonnard et al., column 4, lines 34-50).

	Consider claim 15, Sakai et al. teaches:

	a solid-state imaging element (figure 1) including: 
	a pixel array (10) in which a plurality of unit pixels (3) is arranged in a matrix shape (see figure 1, paragraph 0076), the plurality of unit pixels (3) each including a photoelectric conversion unit (“photodiode”, paragraph 0085); and 
	an analog-to-digital conversion unit (readout-current control unit, 24, column AD circuits, 250, paragraph 0076) that converts an analog pixel signal into a digital signal (see paragraph 0080), the analog pixel signal being output from each of the plurality of unit pixels (3) of the pixel array (see paragraphs 0097 and 0102), 
	wherein the analog-to-digital conversion unit (24, 250) includes a comparator (252, paragraph 0110) that includes a differential input unit (i.e. for receiving the output from the readout-current control unit (24) and the reference signal control unit (25), see figure 3B) and an active load of the differential input unit (i.e. provided by the readout current control unit, 24, see figures 3B and 22, paragraphs 0313-0315), the differential input unit using, as an input, a prescribed reference signal (i.e. from the reference signal control unit, 25, see figure 3B) and the analog pixel signal (i.e. from the readout-current control unit, 24, see figure 3B), 
	at least one transistor that configures the active load includes a plurality of fingers (see paragraph 0320).
	Sakai et al. teaches that the at least one transistor with the plurality of fingers is part of a “current mirror structure”, paragraph 0320.

	Sonnard et al. similarly teaches a current mirror structure comprising two transistors (M1, M2, see figure 13a) wherein each transistor (M1, M2) has more than one finger (see figures 13b and 13c, column 4, lines 31-50).
	 However, Sonnard et al. additionally teaches that the plurality of fingers are a plurality of control terminals (i.e. since the fingers correspond to gates of the respective transistors) connected in common (i.e. due to the gates of M1 and M2 being connected to each other as shown in figure 13a), column 4, lines 31-50.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of fingers of the at least one transistor taught by Sakai et al. be a plurality of control terminals connected in common as taught by Sonnard et al. for the benefit of guaranteeing good matching (Sonnard et al., column 4, lines 34-50).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2008/0192127) in view of Sonnard et al. (US 7,418,683) as applied to claim 1 above, and further in view of Soneda et al. (US 4,463,383).

	Consider claim 8, and as applied to claim 1 above, Sakai teaches that the at least one transistor of the active load is part of a current mirror (“current mirror structure”, paragraph 0320).

	Soneda et al. similarly teaches a current mirror circuit (140, figure 7), and further teaches that the current mirror circuit (140) includes a plurality of bipolar transistors (“bipolar junction transistors”, 141 and 142, column 9, lines 53-62) that includes the plurality of control terminals (i.e. due to the connected base terminals of the BJTs (141, 142), see figure 7).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the active load taught by the combination of Sakai et al. and Sonnard et al. include a plurality of bipolar transistors as taught by Soneda et al. for the benefit of providing a strong video signal with a high signal-to-noise ratio (Soneda et al., column 1, lines 32-34).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2008/0192127) in view of Sonnard et al. (US 7,418,683) as applied to claim 1 above, and further in view of Marshall (US 2010/0032671).

	Consider claim 13, and as applied to claim 1 above, Sakai et al. teaches that the at least one transistor of the active load is part of a current mirror (“current mirror structure”, paragraph 0320).
	However, Sakai et al. does not explicitly teach that the at least one transistor that configures the current mirror includes a field effect transistor.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one transistor of the active load taught by Sakai et al. comprise a plurality of FET transistors as taught by Sonnard et al. for the benefit of guaranteeing good matching (Sonnard et al., column 4, lines 34-50).
	However, the combination of Sakai et al. and Sonnard et al. does not explicitly teach that the FET is a Fin-FET.
	Marshall similarly teaches a current mirror having a plurality of FET transistors (see figure 8), and further teaches that the FET transistors are Fin-FET transistors (see paragraph 0054).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the FET taught by the combination of Sakai et al. and Sonnard et al. be a Fin-FET as taught by Marshall for the benefit of improving performance and reliability (Marshall, paragraph 0006).

Allowable Subject Matter
Claims 3-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Consider claim 3, the prior art of record does not teach nor reasonably suggest that in the plurality of field effect transistors, drain regions and source regions are alternately connected in series, and all gate terminals are communized, in combination with the other elements recited in parent claims 1 and 2.

	Claims 4-7 contain allowable subject matter as depending from claim 3.

	Consider claim 9, the prior art of record does not teach nor reasonably suggest that in the plurality of bipolar transistors, emitter regions and collector regions are alternately connected in series, and all base terminals are commonized, in combination with the other elements recited in parent claims 1 and 8.
	
	Claims 10-12 contain allowable subject matter as depending from claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lintonen et al. (US 2015/0331434) teaches a current mirror with transistors having different gate widths (see paragraphs 0029 and 0030).
Nagai et al. (US 2014/0232916) teaches a comparator having transistors with multiple fingers (see figure 37, paragraph 0376).
Slavov (US 2012/0056670) teaches a comparator (511, figure 8) having transistors with multiple fingers (see paragraph 0048).
Thakker et al. (US 2011/0215868) teaches a comparator using FinFETs and multiple transistor fingers (see paragraph 0030).
Tanaka et al. (US 2014/0291482) teaches a comparator with a differential stage and an active load (see figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696